Title: From George Washington to Elisha Sheldon, 6 June 1781
From: Washington, George
To: Sheldon, Elisha


                        
                            Sir
                            Head Quarters New Windsor June 6th 1781
                        
                        In answer to your Letter of the 2nd Inst. I can only repeat the instruction I gave in mine of the 31st Ulto
                            for you to draw on your own Return from the Public Stores such Articles as were indispensably
                            necessary to equip your Corps, previous to its marching. I was in hopes that the Assembly of Connecticut, if they gave
                            Orders for the purchase of the Horses, would also make provision for procuring the Equipage agreeably to the
                            Recommendation of Congress.
                        As to the Article of leather for Sadles &c. I scarcely know what can be done about it. I am informed
                            there are no hides on hand, and contracts to a considerable amount uncomplied with—and that the prospect of a supply of
                            Shoes is not very promising—owing to the great dimination of the number of public Hides, in consequence of our obtaining
                            the salted Beef by a specific Tax, without the Hides—I should imagine the State could from that resource, replace any
                            leather in a little time that Mr Star may furnish. If I should undertake to break in upon the general Arrangements of the
                            Board of War & Clothier General, by particular Orders, I fear the inevitable consequence will be that the whole
                            Army, before the close of the Campaign, would be reduced to the necessity of going barefoot: but if there is any public
                            leather, that can be shared without involving this consequence, I shall be very willing to have it appropriated to the
                            uses you propose—Recommending however the strictest Economy, and that all the Portmanteaus, and other articles of leather
                            formerly drawn should be regularly accounted for.
                        Genl Knox will give an Order for the Pistols which will be immediately wanted & for more then
                            necessary—swords I apprehend are not in the public Stores. It is exceedingly to be regretted that the Boots &
                            leather Breeches are of so bad a quality, as to be useless—but there are some drilling Breeches, which possibly may be a
                            good Substitute for the latter.
                        
                            P.S. There are some blue shrouds in store at Newborough which might by your Regimental Taylor, be made
                                into Stable Jackets for those of your Corps, who cannot be otherwise supplied.
                        

                    